DETAILED ACTION
This office action is in response to the amendments filed on September 21, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
Applicant’s amendments filed on 9/21/2022, responding to the office action mailed on 6/22/2022, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-13.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 and 1/25/2022 are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park (US 9,673,259).
With respect to claim 1, Park discloses (column 8 and Table 1) all aspects of the present invention including a compound represented by Formula:

    PNG
    media_image1.png
    313
    422
    media_image1.png
    Greyscale

Chemical Formula 2






 wherein, in the Formula, 
R1 is hydrogen; a substituted or unsubstituted C1 to C60 alkyl group; a substituted or unsubstituted C6 to C60 aryl group: a substituted or unsubstituted C2, to C60 heteroaryl group; -P(=O}RR’; or -CN; 
R2 to R8 are each hydrogen, 
Ar1 is a substituted or unsubstituted C1 to C60 alkyl group:
M and n are each independently an integer of 0 to 5; and
R and R’ are the same as or different from each other, and each independently a substituted or unsubstituted C6 to C60 aryl group

With respect to claim 2, Park discloses (column 8 and Table 1) wherein the substituted or unsubstituted means being substituted with one or more substituents from the group consisting of C1 to C60 linear or branched alkyl; C2 to C60 linear or branched alkenyl; C2 to C60 linear or branched alkynyl; C3 to C60 monocyclic or polycyclic cycloalkyl; C2 to C60 monocyclic or polycyclic heterocycloalkyl; C6 to C60 monocyclic or polycyclic aryl; C2 to C60 monocyclic or polycyclic heteroaryl; -P(=O}RR’; or -CN; C1 to C20 alkylamine; C6 to C60 monocyclic or polycyclic arylamine; C2 to C60 monocyclic or polycyclic heteroarylamine, or being unsubstituted, or being substituted with a substituent linking two or more substituents selected from among the substituents illustrated above, or being unsubstituted (column 6 lines 1-17).
With respect to claim 3, Park discloses (column 8 and Table 1) wherein R1 of Chemical Formula 1 is represented by -(L)p-(Z)q;
L is a direct bond; a substituted or unsubstituted C6 to C60 arylene group; or a substituted or unsubstituted C2 to C60 heteroarylene group
Z is hydrogen; a substituted or unsubstituted C1 to C60 alkyl group; a substituted or unsubstituted C6 to C60 aryl group; a substituted or unsubstituted C2 to C60 heteroaryl group; -CN; or  -P(=O}RR’
R and R’ are the same as or different from each other, and each independently a substituted or unsubstituted C6 to C60 aryl group and p and q are an integer of 1 to 4
With respect to claim 4, Park discloses (column 8 and Table 1) wherein the hetero-cyclic compound of Claim 1, wherein Ar1 is an ethyl group (column 8 lines 34-40).

    PNG
    media_image1.png
    313
    422
    media_image1.png
    Greyscale
With respect to claim 5, Park discloses (column 8 and Table 1) wherein Chemical Formula 1 is represented by the following Chemical Formula 2:


.





With respect to claim 7, Park discloses (Fig 1/column 8) all aspects of the present invention including an organic light emitting device comprising a first electrode (10); a second electrode (20) provided opposite to the first electrode, one or more organic material layers (30, 35, 40) provided between the first electrode and the second electrode, wherein the one or more organic material layers comprises the hetero-cyclic compound of Claim 1.
With respect to claim 8, Park discloses (Fig 1) wherein the organic material layer comprises an electron transfer layer, and the electron transfer layer comprises the hetero-cyclic compound (column 8 lines 53-59)
With respect to claim 9, Park discloses (Fig 1) wherein the organic material layer comprises an electron blocking layer or a hole blocking layer, and the electron blocking layer or the hole blocking layer comprises the hetero-cyclic compound (column 8 lines 53-59).

With respect to claim 10, Park discloses (Fig 1) further comprising one, two or more layers selected from the group consisting of a light emitting layer, a hole injection layer, a hole transfer layer, an electron injection layer, an electron transfer layer, an electron blocking layer and a hole blocking layer (column 8 lines 53-59)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view Yoon (US 2018/0090686).
With respect to claim 6, Park discloses (column 8 and Table 1) most of the present invention. However, Park does not disclose wherein Chemical 1 is represented by any one of the following compounds (Compounds 1-167).
On the other hand, Yoon discloses (Fig 2) an organic light emitting device (D2) comprising a first electrode (180); a second electrode (184) provided opposite to the first electrode, one or more organic material layers (182) provided between the first electrode and the second electrode, wherein the organic material layer comprises a hetero-cyclic compound (par 150-151). 

    PNG
    media_image2.png
    187
    295
    media_image2.png
    Greyscale
Furthermore, Yoon discloses (Par 10 and ET_04), wherein Chemical Formula 1 is represented by one of the following compounds (Compounds 1-167).:







Yoon teaches doing so to increase the electron injection/transporting property in the organic light emitting diode such that there are advantages in the driving voltage, the lifetime and the emitting efficiency (par 150).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein Chemical 1 is represented by any one of the following compounds (Compounds 1-167) in the device of Park to increase the electron injection/transporting property in the organic light emitting diode such that there are advantages in the driving voltage, the lifetime and the emitting efficiency (par 150).
With respect to claim 11, Park discloses (Fig 1/column 8) most aspects of the current invention. However, Park does not show wherein the organic material layer comprises a charge generation layer, and the charge generation layer comprises the hetero-cyclic compound.

On the other hand, Yoon discloses (Fig 2) an organic light emitting device (D2) comprising a first electrode (180); a second electrode (184) provided opposite to the first electrode, one or more organic material layers (182) provided between the first electrode and the second electrode, wherein the organic material layer comprises a charge generation layer (330), and the charge generation layer comprises a hetero-cyclic compound (par 150-151). Yoon teaches doing so to increase the electron injection/transporting property in the organic light emitting diode such that there are advantages in the driving voltage, the lifetime and the emitting efficiency (par 150).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the organic material layer comprises a charge generation layer, and the charge generation layer comprises the hetero-cyclic compound in the device of Park to increase the electron injection/transporting property in the organic light emitting diode such that there are advantages in the driving voltage, the lifetime and the emitting efficiency (par 150).
With respect to claim 12, Yoon discloses (Fig 2) the organic light emitting device comprising wherein a first electrode (180); a first stack (ST1) provided on the first electrode and comprising a first light emitting layer, a charge generation layer (330) provided on the first stack, a second stack (ST2) provided on the charge generation layer and comprising a second light emitting layer, a second electrode (184) provided on the second stack.
With respect to claim 13, Yoon discloses (Fig 2) the organic light emitting device comprising wherein the charge generation layer (330) comprises the hetero-cyclic compound represented by Chemical Formula 1 (par 150-151).

Response to Arguments
Applicant’s amendments filed on September 21, 2022 in response to the office action mailed on 6/22/2022 has been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant. Park (US 9,673,259) discloses an organic photoelectronic device which comprises a compound represented by Formula (Chemical Formula 2). Park teaches the Chemical Formula 2 comprises a breakdown on the formula including Rm to Rx include hydrogen and a substituted or unsubstituted C1 to C60 alkyl group for Ar1 which is included in the Chemical Formula 2. Furthermore, m and n are each independently an integer of 0 to 5 and shows R and R’ are the same as or different from each other, and each independently a substituted or unsubstituted C6 to C60 aryl group (Column 8 lines 20-33). Therefore, the limitations have been properly rejected. The current office action is therefore Final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000                                                                                                                               
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814